DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment and accompanying remarks filed December 8, 2021 are acknowledged.
Examiner acknowledges amended claims 15 and 24.
Examiner acknowledges cancelled claim 16.
Examiner acknowledges newly added claims 29-30.
The rejection of claim 24 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is overcome by Applicant’s amendment.
The rejection of  claims 15,18, 20 and 26 under 35 U.S.C. 102(a)(2) as being anticipated by Sakurai et al., U.S. Pre Grant Publication 2017/0145627 is overcome by Applicant’s amendment.
The rejection of claims 19 and 23 under 35 U.S.C. 103 as being unpatentable over Sakurai et al., U.S. Pre Grant Publication 2017/0145627 is overcome by Applicant’s amendment.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 29 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sonoda et al., U.S. Pre Grant Publication 2015/0292145.
	Regarding claim 29, Sonoda discloses in paragraph 0013 a random mat including carbon fiber bundles wherein the fibers have a fiber length from 3 mm to 100 mm.  Paragraph 0050 discloses that the average fiber length is preferably from 5 mm to 60 mm.  Paragraph 0079 discloses that the critical single filament number is from 86 to 120.  Additionally, paragraph 0079 discloses that the average number of single filaments in the carbon fibers ranges from 8,000 to 32,000.  Paragraph 0174 discloses carbon fibers bundles having an individual fiber width of 0.3 mm to less than 0.6 mm in sections of the bundle.  Applicant’s claim does exclude different sections have a fiber width.  Also, paragraph 0174 discloses the total amount of carbon fibers is 100% by weight.

Claims 15, 17-28 and 30 allowed.  Applicant claims a reinforcing fiber mat as recited in claim 15.  Applicant claims a fiber reinforced forming material comprising a thermoplastic resin
and reinforcing fiber bundles and having a void ratio of 5 vol% or more and 30 vol% or less,
wherein the reinforcing fiber bundles contain single yarns by 500 fibers/mm-width or more and
1,600 fibers/mm-width or less and having as drape level of 120 mm or more and 240 mm or less as recited in claim 27.  Additionally, Applicant claims a method of producing a fiber reinforced thermoplastic resin forming material comprising preparing a mat base material of reinforcing fiber bundles that contain single yams by 500 fibers/mm-width or more and 1,600 fibers/mm-width or less and have a drape level of 120 mm or more and 240 mm or less; dispersing or layering thermoplastic resin on the mat base material; melting the thermoplastic resin; and cooling and solidifying the melted thermoplastic resin between plates through a gap thicker by 5% or more than a thickness of a fully resin-impregnated base material as recited in claim 28.  	The closest prior art, Sakurai et al., U.S. Pre Grant Publication 2017/0145627, teaches a random mat [0017].  Paragraph 0022 discloses reinforcing fibers used as fiber bundles wherein 100 fiber or more constitute the fiber bundle.  Also, Sakurai discloses that the length of the reinforcing fiber bundle ranges from 5 to 50 mm, preferably.  Sakurai fails to teach or suggest that the reinforcing fiber bundles contain single yarns by 500 fibers/mm-width or more and 1,600 fibers/mm width or less and have a drape level of 120 mm or more and 240 mm or less.  Additionally, Sakurai fails to teach or suggest reinforcing fiber bundles and having a void ratio of 5 vol% or more and 30 vol% or less, wherein the reinforcing fiber bundles contain single yarns by 500 fibers/mm-width or more and 1,600 fibers/mm-width or less and having as drape level of 120 mm or more and 240 mm or less.  Sakurai fails to teach or suggest a method of producing a fiber reinforced thermoplastic resin forming material comprising preparing a mat base material of reinforcing fiber bundles that contain single yams by 500 fibers/mm-width or more and 1,600 fibers/mm-width or less and have a drape level of 120 mm or more and 240 mm or less; dispersing or layering thermoplastic resin on the mat base material; melting the thermoplastic resin; and cooling and solidifying the melted thermoplastic resin between plates through a gap thicker by 5% or more than a thickness of a fully resin-impregnated base material.

Response to Arguments
Applicant’s arguments with respect to the present claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMIE S THOMPSON whose telephone number is (571)272-1530. The examiner can normally be reached 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CAMIE S THOMPSON/Primary Examiner, Art Unit 1786